20-01185-mew     Doc 33   Filed 05/24/21 Entered 05/24/21 11:44:28     Main Document
                                       Pg 1 of 2


                             SHENWICK & ASSOCIATES
                              122 EAST 42ND STREET
                                   SUITE 620
                                  NEW YORK, NY 10168
                                        AND
                                   116 Plymouth Drive
                      Scarsdale, NY 10583 (Administrative Office)
                              TELEPHONE: (212) 541-6224
                                   FAX: (646) 218-4600
                                   CELL: (917) 363-3391
                             Email: jshenwick@gmail.com
                    Website: http://sites.google.com/site/jshenwick
                         Blog: http://shenwick.blogspot.com


                                                               May 24, 2021

   David Bolton, Esq
   666 Old Country Road, Suite 509
   Garden City, New York 11530
   (516) 222-0600


   Re: Summa Capital v Boaz Bagbag/Discovery


   Dear David:

   Effective Monday May 24th 2021, my Law Firm is now representing
   Mr. Boaz Bagbag in the reference adversary proceeding. My Law Firm
   will be handling discovery, with some assistance from Adam Pollack
   during this transition.

   1. With respect to the interrogatories we can get you a revised
   signature page as soon as possible.

   2. Judge Wiles indicated that objections are waived unless Mr. Bagbag
   can provide an excuse. My understanding is that Mr. Bagbag sent you
   a letter from his doctor.

   3. Please see the attached CapitalOne credit card statements.

   4. Mr. Bagbag is not an employee and does not receive a
   Form W-2.

   5. Mr. Bagbag has ordered the bank statements you requested.

                                          1
20-01185-mew     Doc 33     Filed 05/24/21 Entered 05/24/21 11:44:28   Main Document
                                         Pg 2 of 2



   6. Mr. Bagbag has ordered the early 2020 statements, which will be
   ready in approximately 14 days.

   Please confirm receipt of this letter. Your attention to this matter is
   appreciated. Jim Shenwick




                                           Sincerely,

                                           /s/ James H. Shenwick
                                           James H. Shenwick


   cc: Adam Pollock, Esq.




                                           2
